'                                                                                                              ---
    AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                     FILED
                                         UNITED STATES DISTRICT Co JR1                                        JAN3 12020
                                                                                                        CLE/~ U.S. l)ISTHICT cou T
                                                SOUTHERN DISTRICT OF CALIFORNI                       {~UTHE   I\ISTRtCT OF CALIFORNIA
                                                                                                                               DEPUTY
                 UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                                                           (For Revocation of Probation or Supervised Release)
                                    v.                                     (For Offenses Committed On or After November 1, 1987)


                ADAN TREJO-RODRIGUEZ (1)                                      Case Number:        19CR2227-BGS

                                                                           Gary Paul Burcham
                                                                           Defendant's Attorney
    REGISTRATION NO.               85393298
    •-
    THE DEFENDANT:
    IRl admitted guilt to violation ofallegation(s) No.         I and 2.

    D    was found guilty in violation ofallegation(s) No.     _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

    Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                    Nature of Violation

                 I, 2                    nvl, Committed a federal, state or local offense




         Probation is revoked and the defendant is sentenced as provided in .Page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.

                                                                         January 30 2020
                                                                         Date oflmposition of Sentence



                                                                         HON. tfERNARD G. SKOMAL
                                                                         UNITED STATES MAGISTRATE JUDGE
A•


     AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                Adan Trejo-Rodriguez (I) ·                                               Judgment - Page 2 of 2
     CASE NUMBER:              19CR2227-BGS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

      30 DAYS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN 19CR4055-W.




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D     The court makes the following recommendations to the Bureau of Prisons:




     D      The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •     at _ _ _ _ _ _ _ _ A.M.                           on
           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           D     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

     at                                          with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                          By                   DEPUTY UNITED STATES MARSHAL




                                                                                                           l 9CR2227-BGS
